Per Curiam
Appellant alleges one of its trains was struck *1340and derailed by a road grader driven by an employee who had lost a limb and was incompetent to run the grader. His incompetence was the proximate cause of the collision, from which plaintiff suffered extensive damages.
The case is controlled by the recent decision of this court in Boyer v. Iowa High School Athletic Assn., 256 Iowa 337, 127 N.W.2d 606.
Opinion affirming this case, and in dissent, would be similar, and in many instances identical, with affirmance and dissent in the above entitled case. Such repetition would serve no useful purpose.
Garfield, C. J., and Thompson, Larson, Snell and Stuart, JJ., decide in favor of affirmance of trial court.
Moore, Thornton and Peterson, JJ., dissent, and request reversal.
I-Iays, J., not sitting.
The case is therefore — Affirmed.